department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo ra t date date uniform issue list legend m n o p q r x dear ------------------ we have considered your ruling_request dated date wherein you request on behalf of m that the investment partnerships described below will not constitute business enterprises and therefore will not cause m to have excess_business_holdings under sec_4943 of the internal_revenue_code facts m is a nonprofit corporation formed under the laws of the state of n it has been determined by the internal_revenue_service to be exempt from federal_income_tax as an organization described in sec_501 of the code and it has also been classified as a private_foundation under sec_509 m’s mission is to improve the health of all americans and its grant-making is designed to accomplish the following four goals to assure that all americans have access to quality health care at a reasonable cost to improve the quality of care and support for people with chronic health conditions to promote healthy communities and lifestyles and to reduce the personal social and economic harm caused by substance abuse - tobacco alcohol and illicit drugs during ------- m awarded grants and contracts supporting charitable work totaling over dollar_figure------------- making it the largest source of charitable funding for health-related programs partnerships each individually a fund-of-funds and collectively the funds-of-funds which are being formed by o an n based investment firm serving institutional investors o is staffed by experienced investment advisors and is completely unrelated to m and its disqualified persons m has committed to invest dollar_figure-------------as a limited_partner in two fund-of-funds limited the funds-of-funds are organized as p limited_partnerships the sole activity of each fund-of-funds is to invest as a limited_partner in several other limited_partnerships the two fund-of-funds are q which will focus on real_estate investments and r which will focus on energy investments q will have a maximum capitalization of dollar_figure------------- and r will have a maximum capitalization of dollar_figure----------- m’s dollar_figure------------- investment will be allocated dollar_figure----------- to q and dollar_figure----------- to r o or an affiliate of o will be the general_partner of both q and r the general_partner and will have the sole power to manage and make investments on behalf of the funds-of- funds in addition o in its capacity as general_partner of q and r will establish an advisory board composed of limited_partner representatives selected by the general_partner one of whom will be a representative designated by m and a majority of whom will be unaffiliated with the general_partner the advisory board will provide such advice and counsel as is requested by the general_partner in connection with the funds-of-funds investments potential conflicts of interest and other matters o seeks investment managers that typically possess specialized knowledge or capabilities that could lead to a sustainable competitive advantage in their markets or geographic regions and generate attractive investment opportunities o intends to commit capital to investment funds wherever it determines that the people the market the assets and the particular strategy are well positioned to produce the desired returns the primary focus is on searching for strategies where inefficiencies have been identified and can be exploited or where an opportunity has been identified and value can be added in response to changing market conditions q expects to invest in to underlying real_estate investment partnerships with the objective of achieving overall net returns to investors of to percent per year q will seek out investments in underlying investment partnerships that principally target investments in existing u s properties with reasonable value-added prospects its approach is to seek out underlying investment managers who primarily focus on quality assets in major u s metropolitan markets that have some discernible barrier to entry mainly the degree of difficulty in developing new supply with a diversified economy driving growth objective of achieving overall net returns to investors ranging from to per year r will seek out investments in underlying investment partnerships that principally target u s onshore and offshore investments in producing oil_and_gas reserves with a modest component of r intends to invest in to underlying energy investment partnerships with the o will have up to months after the date of the initial closing to raise up to an depending on the amounts invested by other investors m will ultimately own between q and r had an initial closing with m as the sole limited_partner and the general_partner exploratory and development drilling as the sole general_partner the initial closing upon the initial closing o commenced investment activities and is actively seeking to make commitments on behalf of q and r to lower-tier partnerships m’s commitment to q and r will be drawn down as needed with at least days days in the case of the first capital call prior written notice additional dollar_figure----------- of commitments for q and dollar_figure----------- of commitments for r from new investors o will provide m with quarterly written reports regarding the status of its commitment- raising efforts if o is unable to raise at least dollar_figure----------- of additional commitments for q and r collectively within_12_months after the date of the initial closing then m will have the right to remove o as the general_partner in the event that m notifies o that it will not exercise the general_partner removal option o will commit a total of dollar_figure--------- within days after the end of the period months described above such commitment will be allocated between q and r on a pro_rata basis based on the total amount of commitments made to q and r and of the interests in q and r q and r may remain in existence if o is able to raise an additional dollar_figure----------- of commitments over m’s dollar_figure------------- commitments if o is able to raise only the minimum amount m will own of the interest in each fund-of-funds if o is able to obtain commitments up to the maximum allowable by each fund then m will own of the limited_partner interests partnership and m has funded capital calls related to these commitments prior to final closing then any new investors will be required to pay the particular fund-of-funds their pro_rata share of such prior capital calls plus interest at the prime rate plu sec_2 on the amounts so funded any such amounts paid to q and r will be returned to m and any other partners who have made previous capital contributions on a pro_rata basis the investment period for q and r will last from the date of the initial closing until the earlier of the month anniversary of such date or the date upon which all commitments have been invested after the end of the investment period all partners of the respective funds-of- funds will be released from any further obligation with respect to their unfunded commitments except to the extent necessary to cover management fees expenses liabilities and obligations of the funds-of-funds complete investments by the funds-of-funds in transactions that were in process as of the end of the investment period and fund existing commitments including such funds-of-funds’ commitments to existing lower-tier partnerships subject_to the foregoing the general_partner may call commitments at any time during the life of the funds-of-funds net_proceeds attributable to the disposition of investments in lower-tier partnerships distributions of securities in-kind from lower-tier partnerships and any dividends and interest_income received from lower-tier partnerships will be distributed from q and r to the partners in to the extent that o has made commitments on behalf of q and r to any lower-tier to the limited partners and to the general_partner to partners in proportion to their invested capital until each to the general_partner until it receive sec_3 of all amounts previously the following order of priority receives of its invested capital to the partners in proportion to each partner’s invested capital until each partner receives an annual compounded rate of return on its invested capital of plus the cpi rate for q and plus the cpi rate for r distributed to the partners pursuant to and and to as the carried_interest in addition to the above distributions the general_partner may receive tax distributions to satisfy tax_liabilities arising from allocations attributable to its carried_interest above distributions will be adjusted to provide a reduction in the amounts otherwise payable to the general_partner and an increase in the amounts otherwise payable to m but never in excess of the amounts that would otherwise be payable to the general_partner in an amount equal to the cumulative annual management fees actually paid_by m during this period containing specific provisions necessary to accommodate m’s tax status and charitable mission sec_4 of the letter agreement contains the following language to ensure that q and r will qualify for the passive source exception to business_enterprise contained in sec_53 c of the foundation and similar excise_taxes regulations the amounts received by the general_partner pursuant to and above are referred beginning with the fourth anniversary of the investment period expiration date the m and o have agreed upon the terms of a separate binding letter agreement avoidance of non-passive income except as otherwise provided in this section the general_partner shall use best efforts to cause each fund-of-funds to fall within the exception from qualification as a business_enterprise under treas reg sec c by a making investments that produce only those types passive source income that are specifically named in regulation sec_53_4943-10 or that are held as such in guidance issued by the irs or other binding legal precedents so that the gross_income from passive sources in a taxable_year will equal at least of each fund-of-funds’ gross_income in that taxable_year or b if failing to meet the test in the immediately preceding clause a in any taxable_year making investments that produce only those types of passive source income that are specifically named in regulation sec_53_4943-10 or that are held as such in irs guidance or other binding legal precedents so that the average gross_income from passive sources for the immediately preceding taxable years or such shorter period that each fund-of-funds has been in existence will equal at least of the gross_income of each fund-of-funds in that taxable_year if for any reason a fund-of-funds fails to meet at least one of the two tests above in any taxable_year m may treat its entire investment in such fund-of-funds as a permitted excuse in accordance with the procedures set forth in sec_3 the obligations of the general_partner pursuant to this section shall immediately expire upon the issuance by the internal_revenue_service of a private_letter_ruling finding that the funds-of-funds will continue to qualify for the exception to business_enterprise contained in regulation sec_53_4943-10 after they invest as limited partners in lower-tier partnerships that are engaged in the active_conduct_of_a_trade_or_business or that m’s holdings in the funds-of-funds will not constitute excess_business_holdings under code sec_4943 after the funds-of-funds make such investments m requests a ruling that after the investment by q and r as limited partners in lower-tier ruling requested partnerships that are engaged in the active_conduct_of_a_trade_or_business q and r will continue to qualify for the exception to business_enterprise contained in sec_53 c of the regulations for entities with passive source income and consequently m’ sec_41 or more holdings in q and r will comply with the sec_53_4943-10 requirements for avoiding excess_business_holdings under sec_4943 of the code law business holdings in a business_enterprise subparagraph c defines excess_business_holdings as the amount of stock or other interest in an enterprise which the foundation would have to dispose_of in order for its remaining holdings in that enterprise to be permitted holdings sec_4943 of the code imposes an excise_tax on a private foundation’s excess sec_4943 of the code and sec_53_4943-3 of the regulations provide sec_4943 of the code and sec_53_4943-3 of the regulations that the permitted holdings of a private_foundation in an incorporated business_enterprise is of the voting_stock reduced by the percentage of voting_stock owned by all disqualified persons if all disqualified persons together do not own more than of the voting_stock then nonvoting_stock held by the private_foundation shall also be treated as permitted holdings provide that if a foundation and all disqualified persons together own no more than of the voting_stock in an incorporated business_enterprise and effective_control of the corporation is in one or more persons who are not disqualified persons with respect to the foundation then the permitted holdings of a private_foundation will be of the voting_stock of the enterprise reduced by the percentage of voting_stock owned by all disqualified persons sec_4943 of the code and sec_53_4943-3 of the regulations provide that in the case of a partnership including a limited_partnership or joint_venture profits interest shall be substituted for voting_stock and capital interest shall be substituted for nonvoting_stock the regulation also provides that the interest in profits of a foundation or a disqualified_person shall be determined in the same manner as its distributive_share of partnership income under sec_704 of the code in the absence of a provision in the partnership_agreement the capital interest of a foundation or a disqualified_person in a partnership shall be determined on the basis of its interest in the assets of the partnership which would be distributable to such foundation or disqualified_person upon its withdrawal from the partnership or upon liquidation of the partnership whichever is greater sec_53_4943-10 of the regulations defines the term business_enterprise to sec_4943 of the code provides that in computing the holdings of a private_foundation or a disqualified_person in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries include the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 of the code business_enterprise sec_53_4943-10 of the regulations sets forth the following exception to t he term business_enterprise does not include a trade_or_business at least of the gross_income of which is derived from passive sources except that if in the taxable_year in question less than percent of the income of a trade_or_business is from passive sources the foundation may in applying this percent test substitute for the passive source gross_income in such taxable_year the average gross_income from passive sources for the taxable years immediately preceding the taxable_year in question or for such shorter period as the entity has been in existence thus stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 sec_53_4943-10 of the regulations defines gross_income from passive sources as including the items excluded by sec_512 relating to dividends interest and annuities sec_512 relating to royalties sec_512 relating to rent and sec_512 relating to gains or losses from the disposition of certain property that are recognized in connection with the organization’s investment activities any income so classified as passive_income does not lose its character as such merely because sec_512 or sec_514 relating to unrelated_debt-financed_income applies to such income m will own or more of the profits interest in each q and r accordingly m’s analysis holdings in these partnerships will constitute excess_business_holdings if q and r are considered business enterprises within the meaning of sec_53_4943-10 of the regulations however neither q nor r will constitute business enterprises for purposes of sec_53_4943-10 because they will meet the exception contained in sec_53 c in this regard pending the issuance of a favorable ruling sec_4 of the letter agreement requires that the general_partner invest only in lower-tier partnerships that produce those categories of passive_income identified in sec_53_4943-10 thus q and r will undoubtedly meet the requirements of sec_53_4943-10 if q and r invest as limited partners in one or more partnerships that are engaged in the active_conduct_of_a_trade_or_business the exception to business enterprises stated in sec_53_4943-10 should continue to apply because the distributions that q and r will receive from the lower-tier partnerships in their capacity as limited partners should constitute gross_income from passive sources within the meaning of sec_53_4943-10 while sec_53_4943-10 of the regulations does not specifically list limited_partner distributions as passive source income it does not preclude limited_partnership interests from giving rise to passive source income the specific items listed are not an exclusive list limited_partner interests are passive investments that are comparable to stock and securities as with a holder of corporate stock a limited_partner does not participate in the trade_or_business in this vein your brief points out that instead he is primarily an investor who contributes capital in return for the right to share in the profits of the partnership his return is dependent on the efforts of others and he does not take part in the management of the partnership’s business he also limits his liability thereby avoiding the risks generally involved in operating a trade_or_business sec_53_4943-10 of the regulations specifically identifies stock_dividends as passive source income based on the noted similarities between an investment in stock and an investment made by a limited_partner limited_partner distributions should also be viewed as passive source income we also conclude that the policies underlying the enactment of code sec_4943 support the characterization of limited_partner interests as giving rise to passive source income one of the concerns of lawmakers was that foundation managers paid too much attention to the maintenance and improvement of business interests to the detriment of the time and energy expended on their charitable duties see h_r rep no part 91st cong 1st sess s rep no 91st cong 1st sess it would not be consistent with this congressional concern to treat q and r as business enterprises from all indications it appears that a fund-of-funds partnership may actually result in less business involvement or the diversion of the private_foundation managers’ attention toward investment activities than would otherwise be the case accordingly m should be able to invest in the lower-tier partnerships directly provided that it along with disqualified persons did not exceed the or limitation whichever is applicable further in light of congressional policy there is no good reason why m should not be permitted to hold such limited_partnership interests indirectly through q and r so long as m’s proportionate share of the lower-tier partnership does not exceed the or limitation whichever is applicable based on the representations made in your ruling_request and the applicable law we ruling rule that the investment by q and r as limited partners in lower tier_partnerships that are engaged in the active_conduct_of_a_trade_or_business will continue to qualify for the exception to business_enterprise contained in sec_53_4943-10 of the regulations for entities with passive source income and consequently m’ sec_41 or more of holdings in q and r will comply with the sec_53_4943-10 requirements for avoiding excess_business_holdings under sec_4943 of the code the ruling takes no position as to whether m’s investments in lower tier_partnerships will if there are any questions about this ruling please contact the person whose name and constitute excess_business_holdings by reason of exceeding the limit in sec_4943 of the code or the limit in sec_4943 any changes that may have a bearing upon m’s tax status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number telephone number are shown in the heading of this letter k of the code provides that it may not be used or cited as precedent thank you for your cooperation this ruling is directed only to m and the parties that requested the ruling section sincerely andrew f megosh jr acting manager exempt_organizations technical group enclosure notice cc
